Title: From Abigail Smith Adams to Elizabeth Smith, 26 January 1805
From: Adams, Abigail Smith
To: Smith, Elizabeth



my dear Friend
Quincy Janry 26 1805

My mind is so anxiously engaged for you my Dear Friend, and your Family that I cannot think of any thing else; tho I am unacquainted with any details respecting the misfortune which has assaild you, I cannot but think that your family ought not to Suffer for debts which were not your own, and that you have a right to Secure to yourself and children as much property as would have been yours, if mr Smith had dyed insolvent. the Law may perhaps be against me, but I hope you will consider this Subject, and Secure Such moveables as you can consistant with justice & honor. you have Friends who can advise you upon this Subject. you know where you may deposit whatever you may wish to Send away. mr Smith Fa and Family are so well beloved, that I hope and trust he will find benevolence & kindness, from all to whom he is responsible. I pray that you may be Supported under this Severe & unexpected trial, and that mr Smith will not Suffer it to Sink and depress his Spirits So as to impair his Health & injure his future usefullness. excuse me if I have Said more than I ought, and be assured that it is from the interest I feel for you and your Family that I am thus urgent with you. My kindest regards to mr Smith and be assured no change of circumstances can alter the Love and regard of

Abigail Adams